               IN THE UNITED STATES DISTRICT COURT OF MISSOURI
                              WESTERN DISTRICT

JACQUELYN McQUISTON et al.                              )
         Plaintiffs,                                    )
                                                        )
v.                                                      )        Case No. 5:20-6073-SRB
                                                        )
WALMART STORES EAST I, L.P.                             )
         Defendants.                                    )



                                   ENTRY OF APPEARANCE

        COMES NOW, G. GRAY LAW, LLC, by and through its attorney of record Gerald

Gray II, and hereby enters its appearance on behalf of Plaintiffs, Raylene Vandorn, individually

and as Personal Representative to Jacquelyn McQuiston, deceased (“Vandorn”), Patricia

Samuel, and Jerald Samuel, (collectively “Plaintiffs”) in the above-captioned matter.

                                                        RESPECTFULLY SUBMITTED,

                                                        /s/ Gerald Gray II
                                                        Gerald Gray II, #26749
                                                        G. GRAY LAW, LLC
                                                        104 W. STREET, SUITE 401
                                                        KANSAS CITY, MO 64105
                                                        (O) 816-888-3145
                                                        (F) 816-817-4683
                                                        ggraylaw@outlook.com
                                                        ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 20th day of October, 2020, the foregoing was electronically
mailed to:

Mitchell E. Wood (MO #59663)
Kathryn A. Wright (MO #71355)
HALBROOK WOOD, PC
3500 West 75th Street, Suite 300
Prairie Village, Kansas 66208
TEL: (913) 529-1188
FAX:(913) 529-1199



          Case 5:20-cv-06073-SRB Document 27 Filed 10/20/20 Page 1 of 2
E-MAIL: mwood@halbrookwoodlaw.com
E-MAIL: kwright@halbrookwoodlaw.com
ATTORNEYS FOR DEFENDANT
                                           Gerald Gray II
                                         /s/
                                         Attorney for Plaintiffs




        Case 5:20-cv-06073-SRB Document 27 Filed 10/20/20 Page 2 of 2
